PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/030,279
Filing Date: 9 Jul 2018
Appellant(s): Schulz et al.



__________________
Joseph Walker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/9/21 appealing the Final Rejection mailed 1/11/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/11/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Under section “V. Argument” (p. 10), Appellant argues:
However, the Examiner is improperly interpreting and combining the cited prior art, and using impermissible hindsight to reject the claims. Moreover, even assuming, arguendo, that one skilled in the art would be motivated to modify the cited references, such a modification does not arrive at the specifically claimed invention. Therefore, each of the Examiner’s rejections should be reversed.

Examiner respectfully disagrees. In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The base reference of Hsu as modified by the teachings of Wells renders the claimed invention obvious. 
Under section “A. The Examiner’s Rejection of Independent Claims 1 and 7, and Dependent Claims 2-6 and 8-12 under 35 U.S.C. § 103 as Obvious over Hsu Combined with Wells Should be Reversed” beginning on p. 10, Appellant argues: 
MPEP 2142 requires: “[T]o establish a prima facie case of obviousness ... the prior art reference ... must teach or suggest_all the claim limitations.” Jn re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991) (emphasis added). Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 

The claimed location of the secondary safety check valve being in a second horizontal passage that fluidly connects a vertical passage directly to a lift piston assembly is significant for the claimed invention. It is this specific location that provides the benefit of providing a safety backup should the main check valve fail.

Examiner respectfully disagrees. In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The base reference of Hsu is being modified by the teachings of Wells. Wells is providing a teaching, suggestion, or motivation to the base reference of Hsu, with the resulting structure being a predictable result. From MPEP 2143 I (emphasis examiner’s):

I.     EXEMPLARY RATIONALES 
Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Wells provides a teaching/motivation (as cited below) for the teaching of a secondary safety check valve to be applied to Hsu. In addition to the other cited parts, the base reference Hsu teaches a second horizontal passage (with 29) in the valve block, fluidly connecting the vertical passage directly to the lift piston assembly. Hsu shows this in the figures, as annotated below:

    PNG
    media_image2.png
    776
    867
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    716
    882
    media_image3.png
    Greyscale

Hsu does not teach the claimed a secondary safety check valve in the second horizontal passage, the secondary safety check valve adapted to open in response to pressure received through the first check valve and transfer fluid from the fluid cylinder to the lift piston assembly. However Wells teaches a hydraulic lifting system, like in Hsu, with Wells teaching a secondary safety check valve (58) in a horizontal passage (60), the secondary safety check valve adapted to open in response to pressure received through the first check valve (51) and transfer fluid from the fluid cylinder to the lift piston assembly (with 10).

    PNG
    media_image4.png
    727
    808
    media_image4.png
    Greyscale

Wells states “This is so because fluid cannot return to pump 9 because of non-return valve 58. Of course, the fluid could not get back to the pump cylinder because of outlet valves 51 and 51a, but non-return valve 58 makes it all the more certain that the fluid will be positively retained and prevent the implements from gradually returning to lowered position” (p. 9, lines 36-43, emphasis examiner’s). This secondary safety check valve (58) as taught by Wells would add an extra degree of certainty of control and therefore safety by more surely preventing unwanted lowering of the lift piston assembly in Hsu. Regarding the placement of the secondary safety check valve, the secondary safety check valve (58) as taught by Wells is downstream of the hydraulic lifting system’s first (46; ex. Col. 3, line 71-Col. 4 line 

    PNG
    media_image5.png
    685
    612
    media_image5.png
    Greyscale
       
    PNG
    media_image3.png
    716
    882
    media_image3.png
    Greyscale











    PNG
    media_image4.png
    727
    808
    media_image4.png
    Greyscale

Therefore, contrary to appellant’s argument “Indeed, none of the cited references, either alone or in combination, teaches or suggests, at the least, a secondary safety check valve in the second horizontal passage (where the second horizontal passage fluidly connects the vertical passage directly to the lift piston assembly), the secondary safety check valve is adapted to open in response to pressure received through the first check valve and transfer fluid from the fluid cylinder to the lift piston 
Appellant further argues (p. 11):
 “While Hsu discloses a passage 29, Hsu makes absolutely no mention of any valve, let alone a secondary safety check valve, being in passage 29. Further, Wells does not teach or suggest placing a secondary safety check valve in a passage, such as passage 29 of Hsu. Nonetheless, the Examiner incorrectly contends that one skilled in the art would have modified Hsu to incorporate the valve 58 of Wells into the passage 29 of Hsu.” (p. 11). 

In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hsu is not being relied on teaching a secondary safety check valve as stated in the Final office action (ex. p. 7-8). Hsu is the base reference. Wells is the teaching reference that teaches a secondary safety check valve.
Appellant further argues (p. 11):
Wells discloses a power lift apparatus for tractors and includes a pump 9 to raise an implement carried by the tractor, which has nothing to do with garage floor jacks, and is thus improperly combinable with Hsu.

Examiner respectfully disagrees. Appellant appears to be arguing whether the prior art of Wells is analogous to the instant invention. MPEP 2141.01(a) discusses analogous and nonanalogous art. In response to appellant's argument that Wells is nonanalogous art, it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hsu is directed to a hydraulic lifting system with a hydraulic power unit using a series of check valves with a piston drive and Wells is directed to a hydraulic lifting system with a hydraulic power 
Appellant further argues (p. 13):
 	As shown and described in Wells, the valve 58 is in bore 60. Significantly, bore 60 is not a second horizontal passage fluidly connecting the vertical passage directly to the lift piston assembly, as claimed. Rather, bore 60 of Wells connects (vertical) bore 53 to (vertical) bore 64. Bore 64 of Wells actually leads to ram cylinder 10 of Wells, not bore 60. Moreover, Wells makes no mention of a check-valve in bore 64.
 	Accordingly, Wells fails to disclose a secondary safety check valve in the second horizontal passage (where the second horizontal passage fluidly connects the vertical passage directly to the lift piston assembly), wherein the secondary safety check valve is adapted to open in response to pressure received through the first check valve and transfer fluid from the fluid cylinder to the lift piston assembly, as claimed.

Examiner respectfully disagrees. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Again, Hsu is the base reference. Hsu teaches the second horizontal passage (29), as claimed except for the presence of the secondary safety check valve. Wells teaches a secondary safety check valve 58 which is downstream from the pumping 
Appellant further argues (p. 13):
Further, there would never had been a motivation to modify Hsu with the teachings of Wells. Specifically, Hsu explicitly states that “valve ports 206 permit access to various valves, such as suction or intake check valve 262, discharge check valve 263 and pressure relief valve 271. valve ports 206 are sealed by removable valve port plugs 207.” (Hsu, col. 4, ll. 9-13). Modifying Hsu to include the valve 58 of Wells in output channel 29 of Hsu would result in a valve that is inaccessible via the valve ports 206 of Hsu, contrary to the explicit disclosure of Hsu. Therefore, one with ordinary skill in the art would never have modified Hsu to include the valve 58 of Wells in output channel 29 of Hsu.

Examiner respectfully disagrees. In response to appellant's argument that assembly/disassembly of Hsu as modified by the secondary safety check valve would render the valve inaccessible, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).While Hsu teaches valve ports 206 “permit access” this is not limiting to these ports being the only way to access parts. Indeed Hsu has a variety of parts of the assembly that can be accessed in a variety of ways (ex. releasing device 40 in bore 21, cylinder 61 in threaded hole 23, filter 245 in channel 261, equalizing valve 30 in body 31, end plugs 241 in 20, etc.). MPEP 2143.01 V states:
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)… "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998)

MPEP 2145 III states:


Here, the proposed modification does not render the prior art unsatisfactory for its intended purpose; Hsu would still operate as intended as a hydraulic lifting system after being modified by the teachings of Wells. The base reference of Hsu teaches a horizontal passage 29. The secondary safety check valve as taught by Wells in the horizontal passage 29 of Hsu would still be accessible for example via threaded hole 23 holding cylinder 62 in cylinder 61 (ex. Figs. 2-5). Removal of these parts would permit access; this is analogous to removal of cylinder 480 and piston/plunger 248 of the instant invention to access valve 490 (ex. Fig. 4). Hsu would still operate as intended and would still perform satisfactory for its intended purpose.
Appellant further argues (p. 13-14):
Yet even assuming, arguendo, that one skilled in the art would add a second valve, such as the check valve 58 of Wells, into the teaching of Hsu, the combination of Hsu and Wells still does not result in the claimed invention, absent the use of impermissible hindsight in light of Appellant’s application.

Examiner respectfully disagrees. In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The teachings of Wells are being applied to the base reference of Hsu. Wells provides a teaching 
Appellant argues a chart of fluid flow (p. 14) and argues
As shown above, the positioning of the valves in Wells would lead, at most, to one
skilled in the art adding an additional valve in the second connection channel 28 or first oil
channel 26 of Hsu, not output channel 29 of Hsu. For example, the check valve 263 of Hsu more
appropriately correspond to the check valve 58 of Wells based on the flow in Hsu and Wells, and
the valve 51 of Wells would be added into the second connection channel 28 or first oil channel
26 of Hsu, not output channel 29 of Hsu. 

Examiner respectfully disagrees. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Appellant’s argued chart regarding the prior art is not persuasive as it mischaracterizes the prior art. The cited sections of Hsu are used as the rejection, not appellant’s chart. Moreover, appellant’s chart is unpersuasive as it fails to accurately reflect the structures and teachings of the prior art. 







    PNG
    media_image6.png
    858
    1114
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    723
    1326
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    656
    614
    media_image8.png
    Greyscale


Appellant further argues:
Thus, one skilled in the art would never have modified the output channel 29 of Hsu to
include the check-valve 58 of Wells. The only way that the Examiner is arriving to the contrary
is by using impermissible hindsight with Appellant’s application. Significantly, “impermissible
hindsight must be avoided and the legal conclusion must be reached on the basis of the facts
gleaned from the prior art.” (MPEP § 2142). Moreover, it is the combination of elements, as a
whole, that must be established as obvious, not individual or separate elements. MPEP §
2141.02.

Examiner respectfully disagrees. In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Again, the base reference of Hsu is being modified by the teachings of Wells in a manner that does not involve impermissible hindsight as there is a teaching/motivation provided in Wells itself (MPEP 2143). Hsu lacks a secondary safety check valve. Wells teaches such a secondary safety check valve and states the secondary safety check valve is used “This is so because fluid cannot return to pump 9 because of non-return valve 58. Of course, the fluid could not get back to the pump cylinder because of outlet valves 51 and 51a, but non-return valve 58 makes it all the more certain that the fluid will be positively retained and prevent the implements from gradually returning to lowered position” (p. 9, lines 36-43, emphasis examiner’s). This secondary safety check valve (58) as taught by Wells would add an extra degree of certainty of control and therefore safety by more surely preventing unwanted lowering of the lift piston assembly in Hsu. Hsu benefits from this secondary safety check valve as the hydraulic lifting system would be all the more certain that fluid would be positively retained and prevent the lift piston of the lifting system from gradually returning to the lowered position. 
Appellant further argues:
In the end, there is simply no disclosure or suggestion in Hsu or Wells, alone or in combination, to modify the output channel 29 of Hsu to include a secondary safety check valve, as claimed. In fact, as mentioned above, Hsu explicitly states that “valve ports 206 permit access to various valves, such as suction or intake check valve 262, discharge check valve 263 and pressure relief valve 271. valve ports 206 are sealed by removable valve port plugs 207.” (Hsu, col. 4, ll. 9-13). Modifying Hsu to include a secondary safety check valve in output channel 29 of Hsu would incorporate a valve that is inaccessible via the valve ports 206 of Hsu, contrary to the explicit disclosure of Hsu.

Examiner respectfully disagrees. As stated above, and reiterated here, in response to appellant's argument that assembly/disassembly of Hsu as modified by the secondary safety check valve would render the valve inaccessible, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).While Hsu teaches valve ports 206 “permit access” this is not limiting to these ports being the only way to access parts. Indeed Hsu has a variety of parts of the assembly that can be accessed in a variety of ways (ex. releasing device 40 in bore 21, cylinder 61 in threaded hole 23, filter 245 in channel 261, equalizing valve 30 in body 31, end plugs 241 in 20, etc.). MPEP 2143.01 V states:
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)… "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998)

MPEP 2145 III states:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

Here, the proposed modification does not render the prior art unsatisfactory for its intended purpose; Hsu would still operate as intended as a hydraulic lifting system after being modified by the teachings of Wells. The base reference of Hsu teaches a horizontal passage 29. The secondary safety check valve as taught by Wells in the horizontal passage 29 of Hsu would still be accessible for example via threaded hole 23 holding cylinder 62 in cylinder 61 (ex. Figs. 2-5). Removal of these parts would permit access; this is analogous to removal of cylinder 480 and piston/plunger 248 of the instant 
	Appellant further argues:
Accordingly, the claimed features of the independent claims, when viewed as a whole, including the claimed structural arrangements and relationships, are not rendered obvious.

Therefore, the Examiner’s rejection of independent claims 1 and 7, and dependent claims 2-6 and 8-12 under 35 U.S.C. § 103 as unpatentable over Hsu in view of Wells, should be reversed.

Examiner respectfully disagrees. Please see the above arguments.
Under section “B. The Examiner’s Rejection of Dependent Claims 3 and 9 under 35 U.S.C. § 103 as Obvious over Hsu and Wells, and Alternatively Combined with Leibundgut Should be Reversed” beginning on p. 15, Appellant argues:
As described above, Hsu and Wells each fails to disclose a secondary safety check valve in the second horizontal passage (where the second horizontal passage fluidly connects the vertical passage directly to the lift piston assembly), wherein the secondary safety check valve is adapted to open in response to pressure received through the first check valve and transfer fluid from the fluid cylinder to the lift piston assembly, as claimed.
Leibundgut does not cure the deficiencies of Hsu and Wells, and also fails to disclose a secondary safety check valve in the second horizontal passage (where the second horizontal passage fluidly connects the vertical passage directly to the lift piston assembly), the secondary safety check valve is adapted to open in response to pressure received through the first check valve and transfer fluid from the fluid cylinder to the lift piston assembly, as claimed. Therefore, the Examiner’s rejection of dependent claims 3 and 9 under 35 U.S.C. § 103 as unpatentable over Hsu and Wells, and alternatively further in view of Leibundgut, should be reversed.

Examiner respectfully disagrees. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Leibundgut is not being relied upon to teach a secondary safety check valve; that would be the Wells reference. 

Respectfully submitted,
/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745                 
                                                                                                                                                                                       /LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.